DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Total Materia (Aluminum-Magnesium (5000)).
Regarding claims 1 and 12, Total Materia discloses an aluminum alloy substrate, wherein the aluminum alloy comprises up to 2% of Si, up to 0.5% Ni, and up to 0.25% of Ti and B.  The 5000 series aluminum alloy also contain 0.5-13% of Mg, up to 0.5% of Cr, up to 0.5% of Zr, up to 3% of Zn, up to 0.2% of Cu, up to 0.8% of Fe, and up to 2% of Mn.  

Total Materia and the claims differ in that Total Materia does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the compositional proportions taught by Total Materia overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
However, the recitation in the claims that the (product, article, etc.) is “for a magnetic disk” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Total Materia disclose an Al alloy substrate, as presently claimed, it is clear that the Al alloy substrate of Total Materia would be capable of performing the intended use, i.e. for a magnetic disk, presently claimed as required in the above cited portion of the MPEP.
Regarding claim 2, Total Materia discloses that the Al alloy substrate possesses strength, modulus, and fatigue resistance, wherein distribution of alloying elements contributes these properties, however, fails to explicitly disclose the Young’s modulus and proof stress’s range of the Al alloy as present claimed.  However, the examiner deems that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a results effective variable such as Young’s modulus and proof stress, through routine experimentation, especially given the knowledge in the art that these properties can impact the overall Al alloy substrate.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art before the claimed invention to modify the Young’s modulus and proof stress of Total Materia to be within the range as claimed, since these properties in the Al alloy substrate is a known results effective variable.
	
Claims 1-2, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Biresaw et al. (US 5,026,577) in view of Total Materia (Aluminum-Magnesium (5000)).
Regarding claims 1 and 12, Biresaw discloses an aluminum alloy substrate for a magnetic disk, wherein the aluminum alloy is preferably an alloy of a 5000 series (col. 2, lines 62-65).  However, Biresaw fails to explicitly disclose the composition as claimed.
Total Materia discloses 5000 series aluminum alloy substrate, wherein the aluminum alloy comprises up to 2% of Si, up to 0.5% Ni, and up to 0.25% of Ti and B.  The 5000 series aluminum alloy also contain 0.5-13% of Mg, up to 0.5% of Cr, up to 0.5% of Zr, up to 3% of Zn, up to 0.2% of Cu, up to 0.8% of Fe, and up to 2% of Mn.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biresaw’s 5000s series Al alloy substrate to comprise the contents of elements as claimed, since Total Materia discloses that the alloy would enhance strength and corrosion resistance, which is advantages for Biresaw’s MRM.
Regarding claim 2, Biresaw in view of Total Materia discloses that the Al alloy possesses strength, modulus, and fatigue resistance in the Al alloy substrate, wherein distribution of alloying elements contributes these properties (Total Materia), however, fails to explicitly disclose the Young’s modulus and proof stress’s range of the Al alloy as present claimed.  However, the examiner deems that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a results effective variable such as Young’s modulus and proof stress, through routine experimentation, especially given the knowledge in the art that these properties can impact the overall Al alloy substrate.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art before the claimed invention to modify the Young’s modulus and proof stress of Biresaw in view of Total Materia to be within the range as claimed, since these properties in the Al alloy substrate is a known results effective variable.

Regarding claim 2, Biresaw in view of Total Materia strength, modulus, and fatigue resistance in the Al alloy substrate, wherein distribution of alloying elements contributes these properties, however, fails to explicitly disclose the Young’s modulus and proof stress’s range of the Al alloy as present claimed.  However, the examiner deems that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a results effective variable such as Young’s modulus and proof stress, through routine experimentation, especially given the knowledge in the art that these properties can impact the overall Al alloy substrate.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art before the claimed invention to modify the Young’s modulus and proof stress of Total Materia to be within the range as claimed, since these properties in the Al alloy substrate is a known results effective variable.
Regarding claim 6, Biresaw discloses an electroless NiP plating treatement layer and a magnetic layer formed thereon and disposed on a surface of the aluminum alloy substrate (col. 3, lines 8-20).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785    

/Holly Rickman/Primary Examiner, Art Unit 1785